DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second beam portion being wider than the first beam portion along the transverse direction of claim 27; the second beam portion being longer than the first beam portion along a transverse direction of claim 36; the second beam portion being longer than the first beam portion along the transverse direction of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 27, 30-38 and 40-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 27, the prior art of record fails to disclose, teach, provide or suggest wherein the plurality of planar conductive members is configured to carry power of one circuit such that multiple points of contact on the circuit are formed to carry 96 amperes of electrical current at less than or equal to a 30 degree Celsius temperature rise through at least six adjacent ones of the plurality of planar conductive members combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 36, the prior art of record fails to disclose, teach, provide or suggest a plurality of planar conductive members disposed in the slot and configured to carry power of one circuit such that multiple points of contact on the circuit are formed to carry at least 96 amperes of electrical current combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 45, the prior art of record fails to disclose, teach, provide or suggest wherein the plurality of planar conductive members is configured with a pitch between the planar conductive members greater than or equal to 0.7 mm and less than or equal to 2 mm, and are further configured to carry power of one circuit such that multiple points of contact on the circuit are formed to carry at least 96 amperes of electrical current combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831